DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3,5-8,10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2019/0393238 A1 to Lim et al. teaches a memory device (e.g. FIG. 2,3) comprising:
a substrate (e.g. 10, ¶ [0027], or including 10 and CP together);
a first semiconductor layer (SC ¶ [0028]) provided above the substrate and including a second region (SPC1) and a third region (SCP2) above the second region;
a stacked body provided above the first semiconductor layer and including a plurality of first conductive layers (EGE, CGE, CGE … CGE, SGE, i.e. wordline/gates) stacked in a first direction (D1 or vertical);
a memory pillar (VP) extending in the first direction (D1) through the stacked body and the first semiconductor layer (SC) and having a side wall portion that is in contact with the first semiconductor layer (sidewall of VP contacts SCP2);
a plurality of memory cells (at each cell gate electrode CGE) provided at intersections of the memory pillar (VP) and the plurality of first conductors (CGE); and
an insulator (GS, see Examiner-annotated figure below) extending in the first direction (D1) through the stacked body and the first semiconductor layer (SC) and in a second direction (e.g. FIG. 2 shows GS extending along D2), and dividing the stacked body and the first semiconductor in a third 
the third region (SCP2) includes a first portion (see Examiner-annotated figure below) that is in contact with the insulator (GS) and a second portion that is in contact with the memory pillar (contacts outer dielectric 200 of memory pillar VP), and
a thickness (see Examiner-annotated figure below) of the first portion in the first direction (D1) is greater than a thickness of the second portion in the first direction (D1), as discussed previously.


    PNG
    media_image1.png
    680
    1100
    media_image1.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2019/0326310 A1 to Fukuzumi et al. teaches (e.g. FIG. 5) wherein a first semiconductor (SL) includes a first region (22) having a first impurity concentration (non-doped polysilicon, ¶ [0062]), a second region (23) having a second impurity concentration (phosphorus doped polysilicon ¶ [0062]) above the first region, and a third region (24) having a third impurity concentration (non-doped polysilicon ¶ [0062]) above the second region, the 
However, prior art fails to additionally teach a first insulating layer provided between a side surface of the insulator and the first, second, and third regions, the first insulating layer including a portion protruding into the second region in the third direction, together with all of the other limitations of claim 1 as claimed.  Claims 3,5-8,10-18 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Additionally, prior art fails to reasonably teach or suggest the second region including a first sub-region directly provided on the first region and a second sub-region directed provided above the first sub-region, and the second sub-region is in contact with the side surface of the first semiconductor layer, together with all of the limitations of claim 19 as claimed.  Claim 20 is allowable in virtue of depending upon and including all of the limitations of allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891